The motion must be granted absolutely, so far as the appeal relates to the decree made at the special term, on the ground that no appeal lies from the special term. The appeal being from two orders, the undertaking is not large enough, and the motion must therefore be granted also as to the appeal from the order of the general term, unless the appellant amend the undertaking by striking out so much as relates to the order of the special term, and pay the costs of the appeal from that order, and of this motion.
Ordered accordingly. *Page 431